EXHIBIT 10(a)

RESIGNATION AND SEVERANCE AGREEMENT

This Agreement is made and entered into as of August 17, 2006, by and between
James Nicholas Bayne, a resident of Presque Isle, Maine (“Bayne”), and Maine &
Maritimes Corporation, a Maine corporation, with its principal place of business
in Presque Isle, Maine (the “Company”).  The term Company shall also include all
direct and indirect wholly owned subsidiaries of the Company and all other
entities in which the Company or any of its direct or indirect subsidiaries has
an ownership interest.  The Company and Bayne shall be referred to collectively
herein as the “Parties”.

WHEREAS, Bayne is presently employed as the President and CEO of the Company, as
well as serving as a member of its Board of Directors, holding the following
subsidiary or affiliate positions (a) Chief Executive Officer and Director of
Maine Public Service Company, (b) Chairman of the Board of Directors of The
Maricor Group and its subsidiary, The Maricor Group Canada, Ltd., and Director
of its subsidiary, The Maricor Group New England, Inc., (c) President, CEO and a
Director of Maricor Technologies, Inc., together with any other positions he may
hold with the Company and its affiliates hereinafter collectively referred to as
his “Position;” and

WHEREAS, Bayne wishes to resign his Position with the Company, and the Company
is willing to accept Bayne’s resignation; and

WHEREAS, the Parties wish to set forth the terms and conditions of Bayne’s
resignation, including the terms of his separation; and

WHEREAS, the Parties to this Agreement desire to fully finalize and compromise,
settle and resolve and release all claims, disputes, grievances and causes of


--------------------------------------------------------------------------------




action of any kind whatsoever, which the Company may have against Bayne, or
Bayne may have against the Company, including but not limited to all claims
arising out of Bayne’s employment with the Company; and

WHEREAS, the Parties wish to assure that Bayne is fully indemnified and held
harmless to the fullest extent possible for any and all of Bayne’s activities
while employed by the Company; and

WHEREAS, the entering into this Agreement is not an admission of any liability
or wrongdoing on the part of any party;

NOW THEREFORE, in consideration of the payments and mutual promises and
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.             Bayne hereby agrees to resign his Position and any other office
he may have with the Company, effective immediately by signing the resignation
form attached as Exhibit A.

2.             In consideration of Bayne’s promises, covenants, agreements, and
releases set forth herein, including but not limited to Bayne’s post-termination
obligations set forth in Paragraphs 4, 5 and 7, the Company agrees to:

A.  Pay to Bayne Fifty Thousand Dollars ($50,000.00) within ten (10) days of the
execution of this Agreement, less all applicable federal and state withholding.

B.  Pay to Bayne three equal payments of Fifty Eight Thousand Three Hundred
Thirty-Four Dollars ($58,334.00) on January 10, 2007, April 10, 2007 and July
10, 2007, less all applicable federal and state withholding.


--------------------------------------------------------------------------------




3.             Benefit Continuation.  The Company shall pay the following
benefits to Bayne commencing on August 17, 2006:

A.            The costs under COBRA for Bayne’s present family health insurance
coverage for twelve (12) months from August 17, 2006, unless Bayne has earlier
become employed by a new employer who provides family health insurance with
coverage benefits at least equal to those provided by the Company;

B.            All accrued, but unused, vacation time for the present calendar
year;

C.            Nine Thousand Dollars ($9,000.00), which may be used by Bayne for
any purpose, such as housing relocation costs or personal attorney’s fees.  At
Bayne’s direction, the Company will pay any or all of such $9,000.00 directly to
the third party provider of any such services or to Bayne;

D.            Payment or reimbursement of actual expenses associated with Bayne
providing reasonable transitionary services to the Company in the support of or
to address any business or regulatory issues.

E.             Continuance, conversion or replacement of life insurance for a
period of twelve (12) months by the Company in the amount of $225,000;

F.             Reimbursement to Bayne for all reasonable travel and other
expenses incurred by Bayne through August 17, 2006, in accordance with the terms
of the Company’s policies with respect to expense reimbursement.

4.             Nondisclosure.  Bayne agrees not to discuss, disclose, publicize
or otherwise communicate or reveal the terms, conditions, contents or the
existence of this Agreement, with or to any person or entity, except members of
his


--------------------------------------------------------------------------------




immediate family, his personal attorney and/or his financial advisor (each of
whom shall be informed by him of this confidentiality provision and shall be
required by him to keep this information confidential, except when otherwise
expressly required by law.)  The Company agrees not to discuss, disclose,
publicize or otherwise communicate or reveal the terms, conditions, contents or
the existence of this Agreement, with or to any person or entity, except the
senior management of the Company, including the Board of Directors and the
necessary personnel in the Human Resources department and, as necessary, with
any legal, tax or accounting advisors (each of whom shall be informed by the
Company of this confidentiality provision and shall be required to keep this
information confidential, except when otherwise required by law.)  The Parties
recognize that certain disclosures may be required for compliance purposes by
the Securities Exchange Commission and/or the American Stock Exchange.

5.             Resignation announcement, reference letter and non-disparagement;
Cooperation.

A.            The Company agrees to provide to the public an announcement in the
form attached hereto as Exhibit B, announcing Bayne’s resignation.  The Company
agrees not to make any statement inconsistent with such announcement.

B.            The Company will provide Bayne with a reference letter for future
employment in the form attached hereto as Exhibit C.  The Company and its
representatives agree not to make any statement inconsistent with the contents
of the reference letter.

C.            Bayne agrees not to write, say, express, communicate or relate


--------------------------------------------------------------------------------




anything derogatory, disparaging or defamatory about the Company or any of the
Releasees (as defined in Paragraph 9 below), or their business practices and
activities, to any third person or entity, except as may be expressly required
by law; provided that, Bayne shall not be restricted from making any statements
which are considered normal business statements should Bayne work for a company
or in a sector of industry that is in part or in whole engaged in the same or
related business activities as the Company.

D.            For up to one year following the date of this Agreement, Bayne
agrees to provide reasonable transition services to the Company, totaling up to
50 hours, for no additional consideration (except as set forth in Section 3(d)
above).  Such services may include, without limitation, answering questions
posed by the officers, directors or other agents of the Company, reviewing
documents pertaining to the Company and its affairs and, at time mutually
convenient to the Company and Bayne, traveling at the Company’s request.  Bayne
agrees to provide services exceeding 50 hours at a rate of $250 per hour.

E.            The Company and its directors agree not to say, write, express,
communicate or relate anything derogatory, disparaging or defamatory about Bayne
to any third person or entity, except as may be expressly required by law.

6.             Confidential Information.

The Parties agree that in the performance of his services as Director, CEO and
President, Bayne gained access to confidential and proprietary information,
which is owned or controlled by the Company or in possession of the Company,
including but not limited to trade secrets and other confidential proprietary


--------------------------------------------------------------------------------




business, technical, personnel and financial information.  Bayne agrees that he
will keep such information confidential and that he will not directly or
indirectly utilize such information for his own purposes or disclose, divulge or
reveal any confidential information to any entity or person outside of the
Company; provided that any such information that is disclosed by a party other
than Bayne and not in derogation of any confidentiality obligation of such
disclosing party or by Bayne other than in violation of this Agreement or his
duties to the Company, shall be deemed to be public information and not subject
to this restriction.

7.             Surrender of Company Property.

Bayne agrees that at the termination of his employment, he will immediately
deliver to the Company all property belonging to the Company, including any
documents and materials of any nature pertaining to Bayne’s work with the
Company, and will not take with him any documents or materials of any
description containing or pertaining to any confidential information as set
forth in Paragraph 5 above.  It is understood that Bayne is free to use
information that is in the public domain, but not in the public domain as a
result of a breach of this Agreement.

8              Directors and Officers Insurance.

The Company shall provide directors and officers insurance continuance for
Bayne.  Such insurance shall be provided on a basis at least as favorable as the
Company maintains for other officers of the Company or any successor or assign
of the Company.  The Company shall also indemnify and hold Bayne harmless from
any costs or losses resulting from any claim or action which may be brought


--------------------------------------------------------------------------------




at any time against Bayne or the Company based upon any of Bayne’s actions as an
employee of the Company, including but not limited to all of his actions as
President and Chief Executive Officer.  This indemnification and hold harmless
shall apply to the fullest extent permitted under law.

Bayne will not be required to mitigate the amount of any payment provided for in
this Agreement by seeking other employment.  The Parties’ respective obligations
in this Agreement shall be absolute and unconditional and shall not be affected
by any circumstances, including without limitation, any right of setoff,
counterclaim, recoupment, defense or other right which the other party hereto
may have.

9              Release of Claims.

In consideration of Bayne’s promises, covenants and agreements, the Company for
itself and for any of its predecessors, successors and assigns and/or parent
companies, subsidiaries, affiliates, divisions, hereby expressly releases,
acquits and forever discharges Bayne and all his heirs, assigns and executors of
and from any and all claims, demands, complaints, liabilities, causes of action,
controversies, damages, charges, injuries, losses and deaths, whether at law or
in equity, of any kind or nature whatsoever, whether asserted or unasserted,
whether known or unknown, whether disclosed or undisclosed and whether suspected
or unsuspected, which they now have, ever had, or hereafter claims to have had
against Bayne, from the beginning of time to the date he executes this
Agreement, including but not limited to (1) any and all claims, charges or
causes of action of


--------------------------------------------------------------------------------




any kind whatsoever resulting from, arising out of or connected directly or
indirectly with Bayne’s employment with the Company or the termination of that
employment, as provided for in this Agreement, and (2) any and all claims of
whatever kind whatsoever, resulting from, arising out of or connected directly
or indirectly with any relationship between Bayne and the Company.  This release
is binding upon the Company’s successors and assigns.

Bayne, for himself, his heirs, executors, administrators, agents, successors in
interest, assigns, and legal representatives, hereby expressly releases, acquits
and forever discharges the Company, and its parent companies, subsidiaries,
affiliates, divisions, successors and related companies, and each and all of
their current or former agents, officers, directors, shareholders, members,
employees, representatives, attorneys, successors, predecessors, assigns and
insurers, and all persons acting by, through, under or in concert with any of
them (referred to collectively as the “Releasees”), of and from any and all
claims, demands, complaints, liabilities, causes of action, damages, attorney’s
fees, charges, agreements, promises, obligations, rights, remedies, suits,
injuries, debts, and expenses, whether at law or in equity, of any kind or
nature whatsoever, whether asserted or unasserted, whether known or unknown,
whether disclosed or undisclosed, and whether suspected or unsuspected, which he
now has, ever had, or hereafter claims to have or have had against the
Releasees, and each or any of them, as of or prior to the date he executes this
Agreement, including but not limited to (1) any claims, losses, injuries or
damages of any kind whatsoever resulting from, arising out of or connected
directly or indirectly with his


--------------------------------------------------------------------------------




employment with the Company, or the termination of that employment, or any other
relationship between him and the Company or any of the Releasees; (2) any and
all claims or rights under the Americans with Disabilities Act, Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Rehabilitation Act, the Maine Human Rights Act, the Employee Retirement Income
Security Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act of 1990, or any other federal, state or local laws,
regulations or ordinances prohibiting discrimination or retaliation, the Maine
Whistleblower law; (3) any and all claims arising under any federal, state or
local laws concerning aviation, products licensing rights, or any other aspect
of any safety laws regarding the flying or airplanes including any OSHA
regulations applicable to such activities; (4) any and all claims growing out of
any legal restrictions on the Company’s right to terminate its employees; and
(5) any other claims under federal, state or local laws or common law, including
but not limited to, any claims for breach of contract expressed or implied,
breach of implied covenant, breach of oral or written promise, wrongful
termination, wrongful discharge and violation of public policy, affliction of
emotional distress, loss of consortium, personal injury arising out of or in the
course of work, defamation or other injury resulting from any oral or written
statement, inference with contractual relations, interference with professional
business or economic advantage, and misrepresentation and violations of
employment contracts expressed or implied.  This Release is binding upon Bayne’s
heirs, successors and assigns, and administrator or executor of his estate.


--------------------------------------------------------------------------------




The Parties expressly acknowledge and agree that the release contained herein is
given in exchange for valuable consideration.

10.           Effect of Prior Agreements.

This Agreement will supercede any prior employment agreement between Bayne and
the Company (or any of its affiliates or parents), and any such prior employment
agreement will be deemed terminated without any remaining obligations of either
thereunder; provided that all of Bayne’s rights in the Company’s 401(k) plan and
the Company’s defined benefit pension plan shall be retained.

11.           Modification/Waiver.

This Agreement may not be modified or amended except in writing and signed by
the Parties.   No term or condition of this Agreement will be deemed to have
been waived except when waived in writing by the party charged with waiver.  A
waiver will operate only as to the specific term or condition waived and will
not constitute a waiver for the future or have any impact on anything other than
that which is specifically waived.


--------------------------------------------------------------------------------




12.           Product of Negotiation; Further Assurances.

The Parties acknowledge and agree that this Agreement and its reduction to final
written form was the result of good faith negotiations between the Parties, each
of whom was represented by counsel, and that any statute or rule of construction
that ambiguities are to be resolved against the drafting party, shall not be
employed in the interpretation of this Agreement.  The Parties hereto agree that
for no additional consideration they shall execute such other documents from
time to time as may be necessary or desirable to more fully implement the
purposes of this Agreement.

13.           Arbitration.

A.            Any controversy, dispute or claim arising out of or relating to
this Agreement or the breach hereof, which cannot be settled by mutual
agreement, will be finally settled by arbitration in accordance with the Federal
Arbitration Act (of if not applicable, the applicable state arbitration law) as
follows:  Any party who is aggrieved will deliver a written notice to the other
party setting forth the specific points in dispute.  Any points remaining in
dispute twenty (20) days after the giving of such written notice, may be
submitted by either party, upon ten (10) days prior written notice to the other
party for arbitration in Portland, Maine, to the American Arbitration
Association (or if by mutual agreement, to some other party for selection of an
arbitrator), before a single arbitrator appointed in accordance with the
arbitration rules of the American Arbitration Association, National Rules for
the Resolution of Employment Disputes, modified only as expressly provided
herein.  The arbitrator may enter a default decision against any party who fails
to participate in the arbitration proceedings.


--------------------------------------------------------------------------------




B.            The decision of the arbitrator on the points in dispute will be
final and binding, and judgment on the award may be entered in any court having
jurisdiction thereof.

C.            The arbitrator will be authorized to apportion his/her fees and
expenses as the arbitrator deems appropriate.  In the absence of such
apportionment, the fees and expenses of the arbitrator will be borne equally by
each party and each party will bear the fees and expenses of its or his own
attorney.

D.            Notwithstanding the arbitration of disputes under this Agreement,
nothing herein shall limit the right of the Company to seek and obtain temporary
and preliminary injunctive relief in the event of a breach or threatened breach
of this Agreement by Bayne, provided that following the entry of any temporary
or preliminary injunction the litigation shall then be stayed pending the
outcome of the arbitration.

14.           Severability.

All provisions of this Agreement are intended to be severable.  In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement.  The
Parties hereto further agree that any such invalid or unenforceable provision
will be deemed modified so that it will be enforced to the greatest extent
permissible under law.


--------------------------------------------------------------------------------




15.           Governing Law.

This Agreement has been executed and delivered in the State of Maine, and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that State.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF the undersigned have executed this Agreement as of August 17,
2006.

 

JAMES NICHOLAS BAYNE

 

 

 

 

/s/ Susan Brown

 

/s/ J. Nicholas Bayne

 

Witness

 

 

 

 

 

 

 

 

 

MAINE & MARITIMES
CORPORATION

 

 

 

 

 

/s/ Patrick Cannon

 

By:

/s/ Richard Daigle

 

Witness

 

 

Its:

 

 


--------------------------------------------------------------------------------